DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
2.	Claims 39-68 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, alone or in combination, fails to teach or fairly suggest a method of reducing a bioburden in a tissue product, comprising the step of controlling at least one of a pulse voltage, a pulse duration, or a number of pulses, of the electrical pulses to regulate a pore size in the human or animal tissue.    
The closest prior art to the claimed invention is Tavger (US 2009/0234269 A1). Tavger discloses a process for electroporation of tissue to supply a supersonic flow of liquid or gas to remove the outer layer of tissue at a site. Tavger further discloses that electroporation is used for transdermal delivery of drugs and supplements (see para [0069]). However, Tavger does not disclose of controlling at least one of a pulse voltage, a pulse duration, or a number of pulses, of the electrical pulses to regulate a pore size in the human or animal tissue to reduce bioburden.
Therefore, there is no teaching or suggestion in the prior art to exposing human or animal tissue to one or more electrical pulses for reducing bioburden in a tissue product, wherein the process includes the step of controlling at least one of a pulse voltage, a pulse duration, or a number of pulses, of the electrical pulses to regulate a pore size in the human or animal tissue.  Therefore, claims 39-68 are allowable over the prior art.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1759